Citation Nr: 0521206	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  05-00 018A	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for disability manifested 
by fatigue, muscle pain, and joint pain.  



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





FINDINGS OF FACT

1.  The veteran's active duty service included a period from 
January 1980 to August 1999.

2.  The veteran appealed from an August 2003 rating decision 
that denied a claim of service connection for disability 
manifested by fatigue, muscle pain, and joint pain.  

3.  On July 26, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a statement that was received at the 
Board on July 26, 2005. He said that he did not want to have 
the hearing that was scheduled for him on August 1, 2005.  He 
also said that he was withdrawing his appeal and wanted to 
cancel his hearing.  (He had appealed an August 2003 rating 
decision that denied service connection for disability 
manifested by fatigue, muscle pain, and joint pain.)

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2004).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


